Appeal from an order of County Court, Cortland County, which denied appellant’s motion to set aside a judgment and sentence. Order denying motion to vacate judgment of Cortland County Court May 1, 1961, sentencing defendant from one-day-to-life, affirmed. It is argued that the sentencing Judge mistakenly believed and stated defendant would receive adequate psychiatric treatment in prison and that he has not received it. The problem is considered in People v. Jackson (20 A D 2d 170). We decline at this stage of the proceeding to recast the sentence. Bergan, P. J., Gibson, Herlihy and Reynolds, JJ., concur.